       Case 1-19-40026-nhl            Doc 55      Filed 10/04/19    Entered 10/04/19 10:25:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:                                                             Chapter 11
1234 Pacific Management LLC,                                       Case No. 1:19-40026-nhl
                                             Debtor.               Hon. Nancy Hershey Lord
------------------------------------------------------------X




 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR ORDER PURSUANT TO
  11 U.S.C. § 105 AND LOCAL RULE 9019-1 REFERRING 1234 PACIFIC STREET
            LENDER LLC, GLORIA MALCOLM, ORLAINE EDWARDS,
                       AND THE DEBTOR TO MEDIATION




                                      KRISS & FEUERSTEIN LLP

                                        Jerald C. Feuerstein, Esq.
                                          Stuart L. Kossar, Esq.
                                    360 Lexington Avenue, Suite 1200
                                      New York, New York 10017
                                             (212) 661-2900


                              Attorneys for 1234 Pacific Street Lender LLC




                                                        1
        Case 1-19-40026-nhl               Doc 55        Filed 10/04/19           Entered 10/04/19 10:25:54




                                                    BACKGROUND

          The relevant facts and particulars are set forth in the Application in Support (the

(“Application”) of Secured Creditor1 submitted herewith and as otherwise set forth herein.

                                                      ARGUMENT

              This Court Should Direct the Creditor Parties and Debtor to Mediation

          Section 105(a) of the Bankruptcy Code provides that the Court may “issue any order,

process or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). Section 105(d) of the Bankruptcy Code further provides that “[t]he court, on its

own motion or on the request of a party in interest (1) shall hold such status conferences as are

necessary to further the expeditious and economical resolution of the case; and (2) unless

inconsistent with another provision of this title or with applicable Federal Rules of Bankruptcy

Procedure, issue an order at any such conference prescribing such limitations and conditions as

the court deems appropriate to ensure that the case is handled expeditiously and economically.”

11 U.S.C. § 105(d). Local Bankruptcy Rule 9019-1 also provides that the Court may direct any

dispute arising in any case or proceeding to mediate sua sponte or upon the request of one or more

parties in interest. Local Bankruptcy Rule 9019-1.

          As such, bankruptcy courts have the authority to order parties before it to nonconsensual,

non-binding mediation. See, In re A.T. Reynolds & Sons, Inc., 424 B.R. 76, 86 (Bankr. S.D.N.Y.

2010), rev’d on other grounds, In re A.T. Reynolds & Sons, Inc., 452 B.R. 374 (S.D.N.Y. 2011)

(“While it goes without saying that a court may not order parties to settle, this Court has authority to

order the parties to participate in the process of mediation, which entails discussion and risk



1 Capitalized terms used herein but not otherwise defined shall have the meanings given to them in the Application in Support
(as defined herein).

                                                               2
      Case 1-19-40026-nhl         Doc 55     Filed 10/04/19      Entered 10/04/19 10:25:54




analysis”); See Also, In re Atlantic Pipe Corp., 304 F.3d 135, 140 (1st Cir. 2002) (“There are four

potential sources of judicial authority for ordering mandatory non-binding mediation of pending

cases, namely, (a) the court’s local rules, (b) an applicable statute, (c) the Federal Rules of Civil

Procedure, and (d) the court’s inherent powers”); see Also Lockhart v. Patel, 115 F.R.D. 44, 45 (E.D.

Ky. 1987) (imposing sanctions on an insurance company that failed to attend a nonconsensual, non-

binding mediation ordered by the district court).

       Here, Debtor’s Objection has triggered a substantial dispute on the amount owed by Debtor

to Secured Creditor. Moreover, any potential resolution on the Secured Creditor’s Claim will

necessarily require the consent of Edwards and Malcolm in order to propose a plan of

reorganization or other form of global settlement. As such, court-ordered mediation is necessary

and appropriate at this stage to ensure that all constituencies are properly represented in plan

negotiations and to resolve the Disputed Claims. Such mediation has the potential to save the estate

and all parties-in-interest substantial resources from costly litigation and presents the most efficient

and cost-effective mechanism for resolution of the Debtor’s chapter 11 case.




                                                    3
      Case 1-19-40026-nhl       Doc 55     Filed 10/04/19     Entered 10/04/19 10:25:54




                                        CONCLUSION

       For the foregoing reasons, the Secured Creditor respectfully requests that this Court enter

an Order referring the Disputed Claims of Secured Creditor, Gloria Malcolm, Orlaine Edwards,

and Debtor to Mediation and granting such other related relief as this Court deems just and proper.


Dated: New York, New York
       October 4, 2019

                                                     KRISS & FEUERSTEIN LLP

                                                     By:     s/ Jerold C. Feuerstein
                                                             Jerold C. Feuerstein, Esq.
                                                             Stuart L. Kossar, Esq.
                                                             360 Lexington Avenue, 12th Floor
                                                             New York, New York 10017
                                                             (212) 661-2900


                                                    Attorneys for 1234 Pacific Street Lender LLC




                                                4
